PER CURIAM.
We have reviewed the record in the light of the arguments as to each point presented and hold that error has not been demonstrated. Pross v. Pross, Fla.1954, 72 So.2d 671; Glassman v. Deauville Enterprises, Inc., Fla.App.1958, 99 So.2d 641.
Our disposition of this appeal is not to be construed as affecting in any manner the right of the parties to litigate any matters, including property rights, not settled by the final decree appealed.
Affirmed.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD K„ JJ., concur.